 



Exhibit 10.13

      Loan No.: 50-2859027   Hidden Lakes Apartments

ASSIGNMENT OF WARRANTIES AND OTHER CONTRACT RIGHTS
     THIS ASSIGNMENT OF WARRANTIES AND OTHER CONTRACT RIGHTS (as the same may be
hereafter amended, restated or modified, this “Assignment”), made as of
December 28, 2006, by Apartment REIT Hidden Lakes, LP, a Texas limited
partnership (“Borrower”), having an address at c/o Triple Net Properties, LLC,
1551 North Tustin Avenue, Suite 200, Santa Ana, California 92705, in favor of
Wachovia Bank, National Association, a national banking association (together
with its successors and assigns, “Lender”), whose address is Commercial Real
Estate Services, 8739 Research Drive URP - 4, NC 1075, Charlotte, North Carolina
28262.
WITNESSETH:
     THAT, WHEREAS, Borrower has executed and delivered to Lender a Promissory
Note dated of even date herewith (the “Note”), payable to the order of Lender,
which Note evidences a loan made by Lender to Borrower; and
     WHEREAS, the Note is secured by that certain Deed of Trust, Security
Agreement and Fixture Filing dated of even date herewith (as the same may from
time to time be amended, consolidated, renewed or replaced, the “Security
Instrument”), from Borrower, as mortgagor, to Lender, as mortgagee, encumbering
that certain real property situated at 8910 North Loop 1604 West, San Antonio,
and County of Bexar, State of Texas, as more particularly described on Exhibit
“A” attached hereto and by this reference incorporated herein (the “Real
Estate”); and
     WHEREAS, Borrower is desirous of further securing to Lender the repayment
of the indebtedness evidenced by the Note and the performance of the other
terms, covenants and agreements contained herein and in the Note, the Security
Instrument and each other document evidencing, securing, guaranteeing and/or
relating to the indebtedness evidenced by the Note (the Note, the Security
Instrument and such other documents, as each of the foregoing may from time to
time be amended or replaced, are herein sometimes collectively referred to as
the “Loan Documents”).
     NOW, THEREFORE, in consideration of the making of the loan evidenced by the
Note by Lender to Borrower and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower hereby
irrevocably, absolutely and unconditionally assigns and transfers to Lender, its
successors and assigns, all of Borrower’s right, title and interest in and to:
     (A) any and all contracts and agreements with management agents, leasing
agents, sales agents, service and maintenance agents, contractors and other
third parties (collectively, the “Contracting Parties”, or, singularly, a
“Contracting Party”), whether now existing or hereafter arising, relating to the
management, operation, leasing, sale, maintenance and repair of the Real Estate
and/or the apartment complex containing a total of 630 units and other
improvements located on the Real Estate (the “Improvements”) (the Real Estate
and the Improvements are sometimes hereinafter collectively referred to as the
“Property”), including, without limitation, management agreements, equipment
leases and personal property leases (collectively, the “Contracts” or,
singularly, a "Contract”); and
     (B) any and all warranties and guaranties relating to the Property or any
fixtures, equipment or personal property owned by Borrower and located on and/or
used in connection with the Property, whether now existing or hereafter arising;
and

 



--------------------------------------------------------------------------------



 



     (C) any and all permits, licenses, certificates of use and occupancy (or
their equivalent) and applications and approvals issued by any governmental
authority or agency relating to the construction, ownership, operation and/or
use of the Property, whether now existing or hereafter arising.
(The Contracts, together with the items referred to in subparagraphs (B) and
(C) above, are sometimes herein collectively referred to as the “General
Intangibles”.)
     This Assignment is made upon the following terms and conditions:
     1. Borrower represents, warrants and covenants to and with Lender that:
(a) Borrower shall not make any changes in or amendments to any of the General
Intangibles without the prior written consent of Lender, which consent shall not
be unreasonably withheld, provided, however, that notwithstanding the foregoing,
Lender’s consent shall not be required with respect to changes in or amendments
to any Contract (i) which does not relate to the overall management or operation
of the Property, (ii) which is terminable without cause and without payment of
any penalty or termination fee on thirty (30) days’ notice, and (iii) under
which the Contractor does not have any right, by reason of applicable law or
otherwise, to assert a lien against the Property which is superior to the lien
of the Security Instrument; (b) Borrower shall not tender or accept a surrender
or cancellation of any of the General Intangibles without the prior written
consent of Lender where such surrender or cancellation would materially or
adversely affect the Property or Lender’s interest therein or Lender’s security
or where such surrender or cancellation would violate the terms of any Loan
Document; (c) Borrower shall promptly provide to Lender copies of all changes in
or amendments to the Contract whether or not Lender’s consent thereto is
required pursuant to clause (a) above and Borrower shall promptly notify Lender
in writing of any surrender or cancellation of a Contract whether or not
Lender’s consent thereto is required pursuant to clause (b) above; (d) except as
otherwise expressly permitted by the terms of the Security Instrument, Borrower
has not assigned or granted and will not assign or grant a security interest in
any of the General Intangibles to anyone other than Lender; (e) Borrower’s
interest in the General Intangibles is not subject to any claim, setoff, lien,
deduction or encumbrance of any nature (other than the encumbrance created
hereby, the encumbrance created by the Security Instrument and those subordinate
encumbrances, if any, created in connection with any junior encumbrances on the
Real Estate expressly permitted by the terms of the Security Instrument);
(f) Borrower has full power and authority to make this Assignment; (g) Borrower
shall make all required payments and otherwise perform its obligations under the
General Intangibles; and (h) Borrower shall give immediate notice to Lender of
any notice of default served upon Borrower with respect to its obligations under
any of the General Intangibles and, at the sole cost and expense of Borrower,
shall enforce or secure the performance of each and every material obligation of
the Contracting Parties to be kept or performed under the Contracts.
     2. Neither this Assignment nor any action or actions on the part of Lender
(including, without limitation, any assumption by Lender of the rights and
obligations under the General Intangibles pursuant to the provisions of
Paragraph 3 hereof) shall relieve Borrower of any obligation under the General
Intangibles and Borrower shall continue to be primarily liable for all
obligations thereunder, Borrower hereby agreeing to perform each and all of its
obligations under the General Intangibles. Borrower hereby protects, defends,
indemnifies and holds Lender free and harmless from and against any and all
loss, cost, liability or expense (including, but not limited to, attorneys’ fees
and accountants’ fees) resulting from any failure of Borrower to so perform
under the General Intangibles.
     3. It shall be an Event of Default hereunder upon any failure by Borrower
in the performance or observance of any covenant or condition hereof and the
continuance of such failure for thirty (30) days (or such shorter period of time
provided under any other Loan Document) after notice of such default from Lender
(provided that no such notice shall be required if not required under any other
Loan Document) within which to cure the same. Upon an Event of Default hereunder
or under any of the

2



--------------------------------------------------------------------------------



 



other Loan Documents, Lender may, but shall not be obligated to, assume any or
all of the obligations of Borrower under any or all of the Contracts and/or
exercise the rights, benefits and privileges of Borrower under any or all of the
General Intangibles.
     4. Upon the occurrence of an Event of Default hereunder or under any of the
other Loan Documents, Lender may give notice to any or all of the Contracting
Parties, either requiring the Contracting Party to continue performance under
its Contract or, alternatively, terminating the Contract. This Assignment shall
constitute a direction to and full authority to the Contracting Parties under
the Contracts to act at Lender’s written direction and otherwise perform on
Lender’s behalf under the Contracts, without proof of the event of default
relied upon. The Contracting Parties shall be entitled to rely upon written
notice from Lender that Lender has assumed all of the rights and obligations of
Borrower under the applicable Contract without any inquiry into whether Borrower
is in default hereunder or under any of the other Loan Documents. Such
assumption of a Contract by Lender shall be evidenced by written notice from
Lender to the applicable Contracting Party. Under no circumstances shall Lender
be deemed by any party to have assumed Borrower’s rights and obligations under a
Contract unless and until such written notice is delivered to the Contracting
Party in accordance with the foregoing provision.
     5. Lender shall have the right at any time, but shall have no obligation,
to take in its name or in the name of Borrower, or otherwise, such action as
Lender may at any time or from time to time determine to be reasonably necessary
to cure any default under the General Intangibles or to protect the rights of
Borrower or Lender thereunder. Lender shall incur no liability to Borrower if
any action taken by Lender or in Lender’s behalf in good faith pursuant to this
Assignment shall prove to be in whole or in part inadequate or invalid. Borrower
hereby protects, defends, indemnifies and holds Lender and its affiliated
entities, free and harmless from and against any and all loss, cost, liability
or expense (including, but not limited to, attorneys’ fees and accountants’
fees) to which Lender may be exposed, or that Lender may incur, in exercising
any of its rights under this Assignment, unless caused by the intentional
misconduct or gross negligence of Lender.
     6. Borrower hereby irrevocably constitutes and appoints Lender its true and
lawful attorney-in-fact in Borrower’s name or in Lender’s name, or otherwise,
to, from and after the occurrence of an Event of Default by Borrower hereunder
or under any of the other Loan Documents to enforce all of the rights of
Borrower under the General Intangibles. It is hereby recognized that the power
of attorney herein granted is coupled with an interest and shall not be
revocable so long as any sums are outstanding under the loan evidenced by the
Note.
     7. Borrower shall deliver to Lender a true, correct and complete copy of
each Contract promptly after it has been executed and delivered by the parties
thereto.
     8. Notwithstanding anything to the contrary contained herein, Lender shall
have no right under this Assignment to assume any Contract or to exercise any
rights, benefits or privileges of Borrower under any of the other General
Intangibles until Borrower shall be in default under the terms of this
Assignment or the terms of any of the other Loan Documents and such default
shall not have been cured within any applicable grace or cure period.
     9. Borrower shall promptly obtain and deliver to Lender consents to the
terms of this Assignment, in forms reasonably acceptable to Lender, from such
Contracting Parties as Lender may request from time to time.
     10. This Assignment and the agreements and undertakings of Borrower
hereunder shall be binding upon Borrower, their successors and assigns and any
subsequent owner of the Property, and shall

3



--------------------------------------------------------------------------------



 



inure to the benefit of Lender and its successors and assigns and any purchaser
of any interest of Lender in the Note, the Security Instrument and the other
Loan Documents.
     11. Borrower covenants and agrees to make, execute and deliver all such
further or additional instruments as may be necessary to satisfy the intents and
purposes hereof and to perfect the assignment made hereby.
     12. This Assignment shall be construed under and governed by the laws of
the State in which the Property is located, except to the extent that any of
such laws may now or hereafter be preempted by Federal law, in which case such
Federal law shall so govern and be controlling. In any action brought under or
arising out of this Assignment or the other Loan Documents, Borrower hereby
consents to the jurisdiction of any competent court within the State in which
the Property is located and consents to service of process by any means
authorized by the law of the State in which the Property is located.
     13. All notices, demands, requests or other communication to be sent by one
party to any other hereunder or required by law shall be in writing and shall be
deemed to have been validly given or served by delivery of the same in person to
the intended addressee, or by depositing the same with Federal Express or
another reputable private courier service for next business day delivery to the
intended addressee at its address set forth on the first page of this Assignment
or at such other address as may be designated by such party as herein provided,
or by depositing the same in the United States mail, postage prepaid, registered
or certified mail, return receipt requested, addressed to the intended addressee
at its address set forth on the first page of this Assignment or at such other
address as may be designated by such party as herein provided. All notices,
demands and requests shall be effective upon such personal delivery, or one
(1) business day after being deposited with the private courier service, or two
(2) business days after being deposited in the United States mail as required
above. Rejection or other refusal to accept or the inability to deliver because
of changed address of which notice was given as herein required shall be deemed
to be receipt of the notice, demand or request sent. By giving to any other
party hereto at least fifteen (15) days’ prior written notice thereof in
accordance with the provisions hereof, the parties hereto shall have the right
from time to time to change their respective addresses and each shall have the
right to specify as its address any other address within the United States of
America.
     14. In case of a conflict between any provision of this Assignment and any
provision of the other Loan Documents, the provisions of the Note or the
Security Instrument, if they shall be the conflicting other Loan Document, shall
prevail and be controlling.
     15. This Assignment may be executed in any number of counterparts, each of
which shall be effective upon delivery and thereafter shall be deemed an
original, and all of which shall be taken to be one and the same instrument, for
the same effect as if all parties hereto had signed the same signature page. Any
signature page of this Assignment may be detached from any counterpart of this
Assignment without impairing the legal effect of any signatures thereon and may
be attached to another counterpart of this Assignment identical in form hereto
but having attached to it one or more additional signature pages.
     16. Notwithstanding anything to the contrary contained in this Assignment,
the liability of Borrower and its officers, directors, general partners,
managers, members and principals for the indebtedness issued hereby and for the
performance of the other agreements, covenants and obligations contained herein
and in the Loan Documents shall be limited as set forth in Section 2.6 of the
Note.
     17. If any provision under this Assignment or the application thereof to
any entity, person or circumstance shall be invalid, illegal or unenforceable to
any extent, the remainder of this Assignment and the application of the
provisions hereof to other entities, persons or circumstances shall not be
affected thereby and shall be enforced to the fullest extent permitted by law.

4



--------------------------------------------------------------------------------



 



     18. This Assignment may not be amended, modified or otherwise changed
except by a written instrument duly executed by Borrower and Lender.
[THE BALANCE OF THIS PAGE WAS LEFT BLANK INTENTIONALLY]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has executed this Assignment as of the day and
year first above written.

                              BORROWER:
 
                            APARTMENT REIT HIDDEN LAKES, LP,     a Texas limited
partnership
 
                            By:   Apartment REIT Hidden Lakes GP, LLC,         a
Delaware limited liability company,         its General Partner    
 
                                By:   NNN Apartment REIT Holdings, L.P.,        
    a Virginia limited partnership,             its Manager    
 
                                    By:   NNN Apartment REIT, Inc.,            
        a Maryland corporation,                     its General Partner    
 
                       
 
              By:   /s/ Andrea R. Biller
 
                 
 
   
 
              Name:   Andrea R. Biller
 
                 
 
   
 
              Title:   Secretary
 
                 
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Legal Description
TRACT I
A 48.80 acre, or 2,125,701 square feet, tract of land, out of a 69.40 acre tract
recorded in Volume 6447, Pages 1192-1195 of the Official Public Records of Real
Property of Bexar County, Texas, a portion of the called 48.97 acre tract of
land (“Tract I”) recorded in Volume 10288, Pages 623-627 of the Official Public
Records of Real Property of Bexar County, Texas, and being all of Lot 30, Block
8 of the Replat and Subdivision Plat Establishing Bandera Springs as recorded in
Volume 9559, Pages 114-116 of the Deed and Plat Records of Bexar County, Texas,
also being out of the Perry Davis Survey Number 267, Abstract Number 189, County
Block 4528, now all in New City Block (N.C.B.) 14614, In the City of San
Antonio, Bexar County, Texas, said 48.88 acre being more particularly described
by metes and bounds as follows, with the basis of bearings being the said
Bandera Springs Subdivision:
BEGINNING at a found Texas Department of Transportation monument with brass
plate, a point on the southeast right-of-way line of F.M. 1604, the northwest
corner of the above referenced 69.40 acre tract, the northeast corner of a
13.923 acre tract recorded in Volume 10593, Pages 769-772 of the Official Public
Records of Real Property of Bexar County, Texas, the northwest corner of the
herein described tract, from which a found 1/2 inch iron rod bears S 45° 39’ 57”
W, a distance of 126.85 feet; thence N 45° 30’ 49” E, along and with the
southeast right-of-way of said F.M. 1604, a distance of 196.51 feet to a set “x”
in concrete; thence : N 44° 34’ 21” E, along and with the southeast right-of-way
of said F.M. 1604, a distance of 40.71 feet to a set “x” in concrete, the west
corner of a 47.04 acre tract recorded in Volume 7321, Page 1004-1007 of the
Official Public Records of Real Property of Bexar County, Texas, the north
corner of the herein described tract; thence departing the southeast
right-of-way line of said F.M. 1604, along and with the southwest line of said
47.04 acre tract, the northeast line of herein described tract the following
calls and distances: S 44° 27’ 48” E, a distance of 68.58 feet to the center of
a sanitary sewer manhole lid; S 30° 13’ 45” E, a distance of 397.94 feet to a
set “x” on a sanitary sewer manhole lid; S 60° 22’ 03” E. a distance of 698.23
feet to the center of a sanitary sewer manhole lid; S 22° 51’ 53” E. a distance
of 251.38 feet to a set “x” on a sanitary sewer manhole lid; S 78° 38’ 40” E. a
distance of 491.06 feet, to a found 1/2 inch iron rod with a yellow cap marked
“Pape-Dawson”, the southeast corner of said 47.04 acre tract, the northeast
corner of this tract, a point on the west right-of-way line of South Hausman
Road (a variable width right-of-way); thence S 00° 03’ 57” W, along and with the
west right-of-way of said South Hausman Road, a distance of 245.33 feet to a set
1/2 inch iron rod with yellow cap marked “Pape-Dawson”; thence N 84° 21’ 08” W,
departing the west right-of-way of said South Hausman Road, a distance of 10.05
feet to a set 1/2 inch iron rod with yellow cap marked “Pape-Dawson” being a
northeast corner of said Lot 30; thence S 00°03’57” W, along and with the west
right-of-way of said South Hausman Road, the west line of a 10-dedication for
future street widening recorded fn Volume 9559, Pages 114-116 of the Deed and
Plat Records of Bexar County, Texas, the east line of said Lot 30, a distance of
351.58 feet to a set 1/2 inch iron rod with yellow cap marked “Pape-Dawson”;
thence N 17° 06’ 38” E, departing the west right-of-way of said South Hausman
Road, Along the south line of a said 10-dedication for future street widening,
the east line of said Lot 30, a distance of 34.12 to a set 1/2 inch iron rod
with yellow cap marked “Pape-Dawson” in the west right-of-way line of said South
Hausman Road; thence S 00° 03’ 57” W, along and with the west right-of-way of
said South Hausman Road, a distance of 551.48 feet to a set 1/2 inch iron rod
with yellow cap marked “Pape-Dawson”; thence S 80° 07’ 33’’ W, departing the
west right-of-way line of said South Hausman Road, at a distance of 5.08 feet
passing the northeast corner of Oakridge Pointe Unit-4 Subdivision, as recorded
in Volume 9534, Page 117, Deed and Plat Records of Bexar County, Texas,
continuing along the north line of said Oakridge Pointe, Unit-4 at a distance of
181.40 passing the southwest corner of said Lot 30, Block 8, in all a total
distance of 298.93 feet to a set 1/2 inch iron rod with yellow cap marked
“Pape-Dawson”; thence S 46° 06’ 14” W, with the northwest line of Oakridge
Pointe Unit-4, a distance of 50.04 feet to a set 1/2 inch iron rod with yellow
cap marked “Pape-Dawson"', the northwest corner of said subdivision the
northeast corner of Lot 20, Block 8, N.C.B. 14614, South Hausman Road
Elementary, as recorded in Volume 9535,

 



--------------------------------------------------------------------------------



 



Pages 34-35, Deed and Plat Records of Bexar County, Texas, being the southeast
corner of the remaining portion of that 16.12 acre tract conveyed to Northside
Independent School District in Volume 6761, Pages 1256-1274 of the Official
Public Records of Real Property of Bexar County, Texas, a point on curve of a
non-tangent curve to the left; thence Northwesterly, along and with the east
tine of said remaining portion of that 16.12 acre tract and along the arc of
said curve to the left, said curve having a radial bearing of S 43° 51’ 41” W, a
radius of 375.00 feet, a central angle of 101° 1’ 53”, a chord bearing and
distance of N 46° 44’ 15” W, 7.84 feet, an arc length of 7.84 feet to a set 1/2
inch iron rod with yellow cap marked “Pape-Dawson”; thence N 47° 20’ 12” W, a
distance of 20.00 feet to a set 1/2 inch iron rod with yellow cap marked
“Pape-Dawson” at the north corner of said remaining portion of that 16.12 acre
tract; thence S 58° 56’ 36” W, along and with the west line of said remaining
portion of that 16.12 acre tract, the south line of said 48.80 acre tract and
said Lot 30, a distance of 62.28 feet to a set 1/2 inch iron rod with yellow cap
marked “Pape-Dawson”, at the southwest corner of said remaining portion of that
16.12 acre tract, and angle point in the north line of said Lot 20, Block 8 of
South Hausman Road Elementary, the beginning of a curve to the right; thence
Southwesterly, along and with the northwest and north line of said South Hausman
Road Elementary, the south line of said Lot 30 and said 48.80 acre tract and arc
of said curve to the right, said curve having a radius of 300.00 feet, a central
angle of 36° 02’ 40”, a chord bearing and distance of S 76° 57’ 56” W, 185.63
feet, an arc length of 188.73 feet to a set 1/2 inch iron rod with yellow cap
marked “Pape-Dawson”; thence N 85° 00’ 44” W, along and with the north line of
said South Hausman Road Elementary, the south line of said Lot 30 and said 48.80
acre tract, a distance of 115.39 feet to a set 1/2 inch iron rod with yellow cap
marked “Pape-Dawson”; thence Northwesterly, along and with the north and
northeast line of said South Hausman Road Elementary, the south line of said Lot
30 and said 48.80 acre tract and the arc of said curve to the right, said curve
having a radius of 350.00 feet, a central angle of 44° 59’ 40”, a chord bearing
and distance of N 62° 31’ 12” W. 267.79 feet, an arc length of 274.79 feet to a
set 1/2 inch iron rod with yellow cap marked “Pape-Dawson”; thence N 40° 01’ 40”
W, along and with the northeast line of said South Hausman Road Elementary, the
south line of said Lot 30 and said 48.80 acre tract, a distance of 245.43 feet
to a set 1/2 inch iron rod with yellow cap marked “Pape-Dawson”, the beginning
of a curve to the left; thence Northwesterly, along and with the northeast line
of said South Hausman Road Elementary, the south line of said Lot 30 and said
48.80 acre tract and the arc of said curve to the left, said curve having a
radius of 250.00 feet, a central angle of 49° 57’ 50”, a chord bearing and
distance of N 65° 00’ 35” W, 211.17 feet, an arc length of 218.01 feet to a set
1/2 inch iron rod with yellow cap marked “Pape-Dawson”; thence N 89° 59’ 30” W,
along and with the north line of said South Hausman Road Elementary, the south
line of said Lot 30 and said 48.80 acre tract, a distance of 52.06 feet to a set
1/2 inch iron rod with yellow cap marked “Pape-Dawson”, a point on the west line
of a 3 8.966 acre tract recorded in Volume 2569, Page 1217, Official Public
Records of Real Property of Bexar County, Texas, the southwest corner of said
Lot 30 and the southwest corner of the herein described tract; thence N 00° 00’
12” E, along and with the east line of said 38.966 acre tract, a distance of
706.02 feet to a set 1/2 inch iron rod with yellow cap marked “Pape-Dawson” at a
common corner between said 38.966 acre tract and said 13.923 acre tract; thence
N 14°12’ 23” W. along and with the east line of said 13.923 acre tract, the west
line of said Lot 30 and said 48.80 acre tract, a distance of 1071.43 feet to the
POINT OF BEGINNING and containing 48.80 acres of land in the City of San
Antonio, Bexar County, Texas.
TRACT II:
Drainage easement as provided by document recorded in Volume 7032, Page 1269,
Real Property Records of Bexar County, Texas.
TRACT III:
Landscape buffer, lighting and access easement agreement as prodded by document
recorded in Volume 41880, Page 1700, Real Property Records of Bexar County,
Texas.

 